Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

                                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice
  January 3, 2020
                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  160544                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                   SC: 160544                                          Justices
  In re RIVERA-IZAGUIRRE/FERNANDEZ/                                COA: 348229
  MENDEZ-IZAGUIRRE, Minors.                                        Oakland CC Family Division:
                                                                   16-840696-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the October 17, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 3, 2020
           s0102
                                                                              Clerk